The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This Office Action is in response to communication filed 1/29/2021. Claims 1-20 are currently pending and claims 1, 15, and 20 are the independent claims. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper time wise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,671,514 B2. Although the claims at issue are not identical, they are not patentably distinct from each other as seen by the side by side comparison below.
Instant Application 16/884,095
US Patent 10,671,514 B2
1. A method comprising: executing, on a processor, instructions that cause a computing device to perform operations, the operations comprising: 






in response to receiving a simulate command for simulating application code of an application being developed for interacting with a vehicle, 

controlling the simulation of the application code using a vehicle profile specifying features to be accessed, a format of a user interface of the application code, how to interpret input commands, and what notifications are to be provided,
wherein the simulation comprises:
identifying a vehicle parameter that is to be accessed by the application code;



simulating a vehicle parameter signal of the vehicle parameter; providing the vehicle parameter signal as input to the application code to create a simulation result; and


providing the simulation result through a display of the computing device.



responsive to receiving a simulate command, through the application development environment, for simulating application code of the application: 

controlling the simulation of the application code using a vehicle profile specifying what features are to be accessed, how the user interface is to be formatted, how to interpret input commands, and what notifications are to be provided; 

identifying a vehicle parameter that is to be accessed by the application code by accessing a drive file comprising a series of vehicle parameter values; 

simulating a vehicle parameter signal of the vehicle parameter that is provided as input to the application code to create a simulation result, wherein the series of vehicle parameter values are transformed into the vehicle parameter signal; and 

displaying a simulated user interface, emulating the user interface, through a simulation environment of the application development environment to provide the simulation result.

a vehicle input component user interface simulating a vehicle input component of the vehicle.
2. The method of claim 1, comprising: displaying, through the simulation environment of the application development environment, 

a vehicle input component user interface simulating a vehicle input component of the vehicle.
3. The method of claim 2, comprising: responsive to receiving input through the 


4. The method of claim 1, wherein the vehicle parameter signal is a series of values.
5. The method of claim 1, comprising: identifying a second vehicle parameter that is to be accessed by the application code; 

responsive to the vehicle profile indicating that the second vehicle parameter is allowed to be accessed by the application, simulating the second vehicle parameter; and 

responsive to the vehicle profile indicating that the second vehicle parameter is not allowed to be accessed by the application, refraining from simulating the second vehicle parameter.
5. The method of claim 1, comprising: identifying a second vehicle parameter that is to be accessed by the application code; 

responsive to the vehicle profile indicating that the second vehicle parameter is allowed to be accessed by the application, simulating a second vehicle parameter signal of the second vehicle parameter; and
responsive to the vehicle profile indicating that the second vehicle parameter is not allowed to be accessed by the application, refraining from simulating the second vehicle parameter signal.
6. The method of claim 1, comprising: 




1. A method comprising:…
controlling the simulation of the application code using a vehicle profile specifying what features are to be accessed, how the user interface is to be formatted, how to interpret input commands, and what notifications are to be provided; identifying a vehicle parameter that is to be accessed by the application code by accessing a drive file comprising a series of vehicle parameter values; simulating a vehicle parameter signal of the vehicle parameter that is provided as input to the application code to create a simulation result, wherein the series of vehicle parameter values are transformed into the vehicle parameter signal;

11. The method of claim 10, comprising: filtering the vehicle parameter signal to remove vehicle parameters less than a first threshold and greater than second threshold.
9. The method of claim 6, comprising: responsive to receiving input through a simulation environment, providing the input to the application code as a vehicle input parameter signal.
3. The method of claim 2, comprising: responsive to receiving input through the vehicle input component user interface, providing the input to the application code as a vehicle input parameter signal.
10. The method of claim 1, comprising: accessing a drive file comprising a series of vehicle parameter values recorded from a vehicle bus during operation of the vehicle; and 

providing the series of vehicle parameter values to the application code.
1. A method comprising:…
identifying a vehicle parameter that is to be accessed by the application code by accessing a drive file comprising a series of vehicle parameter values; simulating a vehicle parameter signal of the vehicle parameter that is provided as input to the application code to create a simulation result, wherein the series of vehicle parameter values are transformed into the vehicle parameter signal;


formatting the series of vehicle parameter values into a vehicle operation concept; and providing the vehicle operation concept to the application code.
1. A method comprising:…
controlling the simulation of the application code using a vehicle profile specifying what features are to be accessed, how the user interface is to be formatted, how to interpret input commands, and what notifications are to be provided; identifying a vehicle parameter that is to be accessed by the application code by accessing a drive file comprising a series of vehicle parameter values; simulating a vehicle parameter signal of the vehicle parameter that is provided as input to the application code to create a simulation result, wherein the series of vehicle parameter values are transformed into the vehicle parameter signal;
12. The method of claim 10, wherein the providing the series of vehicle parameter values comprises: filtering the series of vehicle parameters based upon a set of thresholds
11. The method of claim 10, comprising: filtering the vehicle parameter signal to remove vehicle parameters less than a first threshold and greater than second threshold.

12. The method of claim 1, comprising: providing access to a first application programming interface for data acquisition and interaction with a first type of vehicle; and providing access to a second application programming interface for data acquisition and interaction with a second type of vehicle.
14. The method of claim 1, comprising: identifying a vehicle interaction command that is to be output by the application code to the vehicle; and simulating execution of the vehicle interaction command by a vehicle computing device of the vehicle to create a vehicle interaction simulation result.
13. The method of claim 1, comprising: identifying a vehicle interaction command that is to be output by the application code to the vehicle; and simulating execution of the vehicle interaction command by a vehicle computing device of the vehicle to create a vehicle interaction simulation result.
15. A computing device comprising: a processor; and a memory comprising processor-executable instructions that when executed by the processor cause performance of operations, the operations comprising: 


storing the stream of values as a series of vehicle parameter values within a drive file; and utilizing the drive file as input to application code of an application for simulating the application interacting with the vehicle; and 







controlling the simulation of the application using a vehicle profile specifying features to be accessed, a format of a user interface of the application, how to interpret input commands, and what notifications are to be provided.

exposing an application development environment for development of an application having a user interface to be 


controlling the simulation of the application code using a vehicle profile specifying what features are to be accessed, how the user interface is to be formatted, how to interpret input commands, and what notifications are to be provided; 





15. The computing device of claim 14, the operations comprising: filtering the series of vehicle parameter values based upon a level of data granularity metric.
17. The computing device of claim 15, the operations comprising: filtering the stream of values based upon a type of data subscribed to by the application.
16. The computing device of claim 14, the operations comprising: filtering the series of vehicle parameter values based upon a type of data subscribed to by the application.
18. The computing device of claim 15, the operations comprising: pushing data from the drive file to a framework as an unrequested event for publishing by the framework as an event to applications that are subscribed to the event.
17. The computing device of claim 14, the operations comprising: pushing data from a drive file to a framework for publishing by the framework as an event to applications that are subscribed to the event.
19. The computing device of claim 15, the operations comprising: 




controlling the simulation of the application code using a vehicle profile specifying…how the user interface is to 







in response to receiving a simulate command for simulating application code of an application being developed for interacting with a vehicle, 

controlling the simulation of the application code using a vehicle profile specifying features to be accessed, a format of a user interface of the application code, how to interpret input commands, and what notifications are to be provided,

 identifying a vehicle parameter that is to be accessed by the application code; 



simulating a vehicle parameter signal of the vehicle parameter; providing the vehicle parameter signal as input to the application code to create a simulation result; and 


providing the simulation result.


responsive to receiving a simulate command, through the application development environment, for simulating application code of the application: 

controlling the simulation of the application code using a vehicle profile specifying what features are to be accessed, how the user interface is to be formatted, how to interpret input commands, and what notifications are to be provided; 

identifying a vehicle parameter that is to be accessed by the application code by accessing a drive file comprising a series of vehicle parameter values; 

simulating a vehicle parameter signal of the vehicle parameter that is provided as input to the application code to create a simulation result, wherein the series of vehicle parameter values are transformed into the vehicle parameter signal; and 

displaying a simulated user interface, emulating the user interface, through a 



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-14, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Srinivasan et al. (herein called Srinivasan) (US Patent 8,161, 454 B2) and Ng-Thow-Hing et al. (herein called Ng) (US PG Pub. 2014/0365228 A1) in further view of Shelcusky et al. (herein called Shelcusky) (US Patent 8,688,311 B2). 

As per claim 1, Srinivasan teaches a method comprising: executing, on a processor, instructions that cause a computing device to perform operations (fig. 1 item 28, col. 3 lines 25-35), the operations comprising: 

controlling the simulation of the application code using a vehicle profile specifying features to be accessed, a format of a user interface of the application code, and what notifications are to be provided (col. 4 lines 35-60, col. 5 lines 1-28, col. 6 lines 4-27, vehicle data/policy restrictions/etc. (vehicle profile) are retrieved/obtained/etc. and used by software application to test/execute/simulate an application, determine functionality and access to vehicle systems, etc. and interface/API/display/etc. (user interface) displays gauges/data/tips/etc. during execution/testing/simulation according to vehicle data obtained/accessed (vehicle profile/vehicle data and policy restrictions/etc. specifies features/functionality to be accessed, format of user interface of application code/what interface displays, and notifications provided on interface/what interface displays).
identifying a vehicle parameter that is to be accessed by the application code (fig. 1, col. 4 lines 35-46, col. 5 line 65-col. 6 line 27, data regarding the vehicle such as mileage, tire pressure, oil level, gas level, fuel consumption, speed, throttle position, etc. (vehicle parameter) is logged/recorded during vehicle operation and stored as bus data 
providing the vehicle parameter as input to the application code to create a simulation result (col. 3 lines 45-52 and col. 6 lines 4-27, developer environment simulates in-vehicle computing environment to execute and test the software application and application accesses in-vehicle data (provide vehicle parameter signal as input to application code) to display tachometer, throttle position, make fuel economy tips, etc.); and 
providing the simulation result through a display of the computing device (col. 3 lines 24-27, 45-52, col. 4 lines 50-60, col. 6 lines 8-27, developer environment simulates in-vehicle computing environment to execute and test the application on developer computer and application displaying tachometer, gauges, making fuel economy tips, etc. accesses vehicle data for use during development, testing, debugging etc. of application on developer computer, and display displays images generated by the application. As the application is executed/tested on the developer computer, which is part of a computing environment that simulates the in-vehicle computing environment to 
While Srinivasan teaches retrieving/accessing/using a vehicle profile/data from vehicle/etc. that specifies features accessed and format of user interface and notifications to be provided/what is displayed on user interface to control the execution/simulation of the application code, it does not explicitly state that the vehicle profile specifies how to interpret input commands, and as such does not explicitly state, however Ng teaches:
controlling the simulation of the application code using a vehicle profile specifying how to interpret input commands (pars. [0039], [0044]-[0045], [0076]-[0077], vehicle includes command interpreter which interprets received input into commands for vehicle system operation. As Srinivasan teaches retrieving/obtaining/accessing vehicle data/vehicle profile to be used in the simulation/execution, the command interpreter of the vehicle may be included in the vehicle data/profile retrieved so that the execution/simulation of the application interprets input into commands to vehicle systems as the vehicle does.).
 Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Srinivasan such that the vehicle profile/data retrieved/accessed/etc. from the vehicle includes a command interpreter, as conceptually taught by Ng, to create controlling the simulation of the application code using a vehicle profile specifying features to be accessed, a format of a user interface of 
While Srinivasan teaches accessing vehicle data to simulate and test a vehicle application, it does not explicitly disclose that the vehicle data may be simulated or a vehicle parameter signal and as such does not explicitly state, however Shelcusky teaches:  
simulating a vehicle parameter signal of the vehicle parameter (col. 4 lines 41-67, col. 5 lines 19-50, col. 8 lines 19-32, vehicle states (vehicle parameters) such as whether a radio is on or off, a door is open or closed, etc. is simulated and passed as a signal for testing the software/application); and
providing the vehicle parameter signal as input to the application code to create a simulation result (col. 4 lines 41-67 col. 5 lines 20-40, col. 8 lines 19-42, vehicle inputs/states/variables/etc. are simulated and transmitted via signals (vehicle parameter signal) to the new software/application (as input to application code) in order to test the software/application in varying conditions (create simulation result).).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Srinivasan and Ng such that the vehicle data may be simulated and passed as a signal, as conceptually taught by 

As per claim 2, while Srinivasan teaches displaying a user interface (ex: col. 6 lines 17-21), it does not explicitly disclose, however Shelcusky teaches: 
displaying, through the simulation environment of an application development environment through which the application is being developed, a vehicle input component user interface simulating a vehicle input component of the vehicle (col. 4 lines 52-67, col. 6 lines 48-67, controls and inputs on technology development kit/TDK (simulation environment of application development environment) are used to simulate user interaction, such as a user interacting with a volume control, seek control of a tuner, etc. (vehicle input component) to test software and pressing/interacting with control causes appropriate signal to be sent to test the software. As user interaction causes signal simulation to occur and appropriate signal to be sent it is obvious the user is interacting with a user interface displaying an input component of the vehicle.).


As per claim 3, Srinivasan does not explicitly state, however Shelcusky teaches: responsive to receiving input through the vehicle input component user interface, providing the input to the application code as a vehicle input parameter signal (col. 4 lines 52-67, col. 6 lines 48-67, controls and inputs on technology development kit/TDK (simulation environment) are used to simulate user interaction, such as a user interacting with a volume control, seek control of a tuner, etc. to test software and pressing/interacting with control (receive input through vehicle input component user interface) causes appropriate signal to be sent to test the software (provide input to application code as vehicle input parameter signal in response to receiving input)).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add responsive to receiving input through the vehicle input component user interface, providing the input to the application code as a vehicle input parameter signal, as conceptually taught by Shelcusky, into that of Srinivasan and Ng because these modifications allow for user interaction with the 

As per claim 4, Srinivasan does not explicitly state, however Shelcusky teaches: wherein the vehicle parameter signal is a series of values (col. 6 lines 8-18, complex modeling of driver distraction may include, for example, five variables (series of values) to calculate driver workload and may be simulated to model this factor and test the software/application.).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add wherein the vehicle parameter signal is a series of values, as conceptually taught by Shelcusky, into that of Srinivasan and Ng because these modifications allow for the software application to be tested using several values which is desirable as it increases the usefulness of the testing thereby helping to ensure that the application functions correctly/as desired.

As per claim 5, Srinivasan further teaches identifying a second vehicle parameter that is to be accessed by the application code (col. 4 lines 35-40, col. 6 lines 4-27, vehicle data is accessed by a software application (parameters are accessed by application code) and used to test an application and vehicle data may include mileage, tire pressure, oil level, gas level, throttle position, etc. (vehicle parameters). As multiple vehicle parameters are disclosed (mileage, tire pressure, etc.) it is obvious that multiple parameters (including a first/mileage, second/tire pressure, third/oil level, etc. parameter) may be identified and accessed by the application.); 

responsive to the vehicle profile indicating that the second vehicle parameter is not allowed to be accessed by the application, refraining from simulating the second vehicle parameter (col. 5 lines 1-28, policy restrictions (vehicle profile) are overriding rules used to restrict functionality and/or application access to vehicle systems during development and/or during execution of the application. As policy restrictions/vehicle profile may be used to restrict/prevent the application from accessing vehicle systems it is obvious that the policy restrictions are used to determine whether or not the application may access the vehicle data/parameters that correspond to the systems and therefore it is obvious that the parameters (including the second parameter) is not simulated/accessed (refrain from simulating second parameter) if the application is not allowed to access the vehicle data/systems/parameters.).



As per claim 7, Srinivasan does not explicitly state, however Shelcusky teaches:   
formatting the vehicle parameter signal into a vehicle operation concept (col. 4 lines 20-67, col. 5 lines 55-67, input factors from vehicle are transmitted to development kit for application development via a signal (vehicle parameters from Srinivasan are transformed into signal and transmitted to development/testing) and features/controls of vehicle may be enabled/disabled based on vehicle speed, direction of travel, driver distractions, etc. and thresholds may be set at which features are enabled/disabled, and 
providing the vehicle operation concept to the application code (col. 4 lines 41-67 col. 5 lines 20-40, col. 8 lines 19-42, vehicle inputs/states/variables/etc. are simulated and transmitted via signals to the new software/application in order to test the software/application in varying conditions (vehicle operation concept/formatted vehicle parameter signal is transmitted/provided to application to simulation/execution).).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add formatting the vehicle parameter signal into a vehicle operation concept; and providing the vehicle operation concept to the application code, as conceptually taught by Shelcusky, into that of Srinivasan and Ng because these modifications allow the application to be executed/tested using desired data/parameters which is desirable as it increases the control of a user/developer over testing of the software thereby helping to ensure that the software is executed/tested using data/parameters desired by the developer/user.

As per claim 8, Srinivasan does not explicitly state, however Shelcusky teaches:: filtering the vehicle parameter signal based upon a set of thresholds (col. 4 lines 20-67, col. 5 lines 55-67, input factors from vehicle are transmitted to development kit for application development via a signal (vehicle parameters from Srinivasan are transformed into signal and transmitted to development/testing) and features/controls of vehicle may be enabled/disabled based on vehicle speed, direction of travel, driver 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add filtering the vehicle parameter signal based upon a set of thresholds, as conceptually taught by Shelcusky, into that of Srinivasan and Ng, because these modifications allow the application to be executed/tested using desired data/parameters which is desirable as it increases the control of a user/developer over testing of the software thereby helping to ensure that the software is executed/tested using data/parameters desired by the developer/user.

As per claim 9, Srinivasan does not explicitly state, however Shelcusky teaches: method of claim 6, comprising: responsive to receiving input through a simulation environment, providing the input to the application code as a vehicle input parameter signal (col. 4 lines 52-67, col. 6 lines 48-67, controls and inputs on technology development kit/TDK (simulation environment) are used to simulate user interaction, 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add responsive to receiving input through a simulation environment, providing the input to the application code as a vehicle input parameter signal, as conceptually taught by Shelcusky, into that of Srinivasan and Ng because these modifications allow for user interaction with the vehicle to be simulated and used to test the application thereby helping to ensure that the application functions correctly/as desired.

As per claim 10, Srinivasan further teaches:
accessing a drive file comprising a series of vehicle parameter values recorded from a vehicle bus during operation of the vehicle (fig. 1, col. 4 lines 35-46, col. 5 line 65-col. 6 line 27, data regarding the vehicle such as mileage, tire pressure, oil level, gas level, fuel consumption, speed, throttle position, etc. (vehicle parameter) is logged/recorded during vehicle operation and stored as bus data 56/trace file (drive file comprises vehicle parameters recorded from vehicle bus during operation of vehicle) which is accessed by in-vehicle data access API during development and execution of the application so the operation of the vehicle may be simulated and the application 
providing the series of vehicle parameter values to the application code (col. 3 lines 45-52 and col. 6 lines 4-27, developer environment simulates in-vehicle computing environment to execute and test the software application and application accesses in-vehicle data (provide series of vehicle parameter values to application code) to display tachometer, throttle position, make fuel economy tips, etc.).

As per claim 11, Srinivasan does not explicitly state, however Shelcusky teaches: wherein the providing the series of vehicle parameter values comprises: 
formatting the series of vehicle parameter values into a vehicle operation concept (col. 4 lines 20-67, col. 5 lines 55-67, input factors (vehicle parameter values) from vehicle are transmitted to development kit for application development via a signal and features/controls of vehicle may be enabled/disabled based on vehicle speed, direction of travel, driver distractions, etc. and thresholds may be set at which features are enabled/disabled, and a switch may be used to simulate vehicle being above or below thresholds to ensure that feature is not enabled when they should not be (format series of vehicle parameter values into vehicle operation concept).); and 
providing the vehicle operation concept to the application code (col. 4 lines 41-67 col. 5 lines 20-40, col. 8 lines 19-42, vehicle inputs/states/variables/etc. are simulated and transmitted via signals to the new software/application in order to test the software/application in varying conditions (vehicle operation concept/formatted vehicle parameter signal is transmitted/provided to application to simulation/execution).).


As per claim 12, Srinivasan does not explicitly state, however Shelcusky teaches: wherein the providing the series of vehicle parameter values comprises: filtering the series of vehicle parameters based upon a set of thresholds (col. 4 lines 20-67, col. 5 lines 55-67, input factors from vehicle are transmitted to development kit for application development via a signal (vehicle parameters from Srinivasan are transmitted to development/testing) and features/controls of vehicle may be enabled/disabled based on vehicle speed, direction of travel, driver distractions, etc. and thresholds may be set at which features are enabled/disabled, and a switch may be used to simulate vehicle being above or below thresholds to ensure that feature is not enabled when they should not be (filter series of vehicle parameter based upon set of thresholds to ensure value is within threshold/remove parameter values not within thresholds). As a switch may be used to ensure that the simulated vehicle parameter is above/below a threshold required for the parameter/feature to be enabled it is obvious that the parameter is filtered using thresholds to ensure that simulated vehicle states/parameters are within 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add wherein the providing the series of vehicle parameter values comprises: filtering the series of vehicle parameters based upon a set of thresholds, as conceptually taught by Shelcusky, into that of Srinivasan and Ng, because these modifications allow the application to be executed/tested using desired data/parameters which is desirable as it increases the control of a user/developer over testing of the software thereby helping to ensure that the software is executed/tested using data/parameters desired by the developer/user.

As per claim 13, Srinivasan further teaches: providing access to a first application programming interface for data acquisition and interaction with a first type of vehicle; and providing access to a second application programming interface for data acquisition and interaction with a second type of vehicle (col. 2 lines 30-42, col. 6 lines 4-16, a number of vehicle API’s may be used to access vehicles systems and/or data including a data access API for providing access to vehicle data (multiple API’s including first and second API for data acquisition and interaction).).

As per claim 14, Srinivasan further teaches: identifying a vehicle interaction command that is to be output by the application code to the vehicle (col. 5 lines 8-28, col. 7 lines 10-15, software application code may enforce policy restrictions providing for the safe navigation of user interfaces (vehicle interaction command)) during execution 
simulating execution of the vehicle interaction command by a vehicle computing device of the vehicle to create a vehicle interaction simulation result (col. 3 lines 45-52, col. 5 line 65-col. 6 line 16, developer environment simulates in-vehicle computing environment to execute and test software application and real time vehicle data is used to simulate vehicle behavior to test/debug/etc. the application. As such it is obvious that the execution of the vehicle interaction command is simulated to create an interaction simulation result as that allows the application to be simulated for testing/debugging/etc.).

As per claim 19, it recites a computing device having similar limitations to the method of claim 11 and is therefore rejected for the same reasoning as claim 11, above. 

As per claim 20, it recites a non-transitory machine readable medium having similar limitations to the method of claim 1, and is therefore rejected for the same reasoning as claim 1, above.

s 15 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Srinivasan et al. (herein called Srinivasan) (US Patent 8,161,454 B2) in further view of Ng-Thow-Hing et al. (herein called Ng) (US PG Pub. 2014/0365228 A1).

As per claim 15, Srinivasan teaches a computing device comprising: a processor; and a memory comprising processor-executable instructions that when executed by the processor cause performance of operations, the operations comprising: 
accessing a vehicle bus of a vehicle during operation of the vehicle (fig. 1, col. 4 lines 35-46, col. 5 line 65-col. 6 line 27, data regarding the vehicle such as mileage, tire pressure, oil level, gas level, fuel consumption, speed, throttle position, etc. is logged/recorded during vehicle operation and stored as bus data 56/trace file (vehicle bus is accessed so drive file comprises vehicle parameters recorded from vehicle bus during operation of vehicle) which is accessed by in-vehicle data access API during development and execution of the application so the operation of the vehicle may be simulated and the application may for example, display a tachometer and/or throttle position gauge, measure driver behavior and identify fuel economy tips.); 
recording a stream of values from the vehicle bus (fig. 1, col. 4 lines 35-46, col. 5 line 65-col. 6 line 27, data regarding the vehicle such as mileage, tire pressure, oil level, gas level, fuel consumption, speed, throttle position, etc. (stream of values) is logged/recorded during vehicle operation and stored as bus data 56/trace file (recorded from vehicle bus) which is accessed by in-vehicle data access API during development and execution of the application so the operation of the vehicle may be simulated and 
storing the stream of values as a series of vehicle parameter values within a drive file (fig. 1, col. 4 lines 35-46, col. 5 line 65-col. 6 line 27, data regarding the vehicle such as mileage, tire pressure, oil level, gas level, fuel consumption, speed, throttle position, etc. (stream of values) is logged/recorded during vehicle operation and stored as bus data 56/trace file (stream of values is stored as series of vehicle parameter values in a drive file that comprises the vehicle parameters/stream of values recorded from vehicle bus during operation of vehicle) which is accessed by in-vehicle data access API during development and execution of the application so the operation of the vehicle may be simulated and the application may for example, display a tachometer and/or throttle position gauge, measure driver behavior and identify fuel economy tips.); and 
utilizing the drive file as input to application code of an application for simulating the application interacting with the vehicle (fig. 1, col. 4 lines 35-46, col. 5 line 65-col. 6 line 27, data regarding the vehicle such as mileage, tire pressure, oil level, gas level, fuel consumption, speed, throttle position, etc. is logged/recorded during vehicle operation and stored as bus data 56/trace file (drive file storing stream of values as series of vehicle parameters recorded from vehicle bus during operation of vehicle) which is accessed by in-vehicle data access API during development and execution of the application so the operation of the vehicle may be simulated and the application may for example, display a tachometer and/or throttle position gauge, measure driver behavior and identify fuel economy tips (drive file is used as input to 
controlling the simulation of the application code using a vehicle profile specifying features to be accessed, a format of a user interface of the application code, and what notifications are to be provided (col. 4 lines 35-60, col. 5 lines 1-28, col. 6 lines 4-27, vehicle data/policy restrictions/etc. are used by software application to test/execute/simulate an application, determine functionality and access to vehicle systems, etc. and interface/API/display/etc. (user interface) displays gauges/data/tips/etc. during execution/testing/simulation according to vehicle data obtained/accessed (vehicle profile/vehicle data and policy restrictions/etc. specifies features/functionality to be accessed, format of user interface of application code/what interface displays, and notifications provided on interface/what interface displays).
While Srinivasan teaches retrieving/accessing/using a vehicle profile/data from vehicle/etc. that specifies features accessed and format of user interface and notifications to be provided/what is displayed on user interface to control the execution/simulation of the application code, it does not explicitly state that the vehicle profile specifies how to interpret input commands, and as such does not explicitly state, however Ng teaches:
controlling the simulation of the application code using a vehicle profile specifying how to interpret input commands (pars. [0039], [0044]-[0045], [0076]-[0077], vehicle includes command interpreter which interprets received input into commands for vehicle 
 Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Srinivasan such that the vehicle profile/data retrieved/accessed/etc. from the vehicle includes a command interpreter, as conceptually taught by Ng, to create controlling the simulation of the application code using a vehicle profile specifying features to be accessed, a format of a user interface of the application code, how to interpret input commands, and what notifications are to be provided, because these modifications allow for a command interpreter used by the vehicle to be used in controlling the simulation/execution, which is desirable as it helps ensure that the simulation of the application code interprets commands in the same manner that the vehicle interprets commands during operation, which is desirable as it helps ensure that the simulation is accurate to vehicle operation thereby helping to ensure that the results of the simulation are useful to the developers.

As per claim 18, Srinivasan further anticipates the computing device of claim 15, the operations comprising: pushing data from the drive file to a framework for publishing by the framework as an event to applications that are subscribed to the event (col. 5 line 65-col. 6 line 16, in-vehicle data access API allows access to real-time vehicle data for use during testing, debugging, execution of in vehicle application by providing trace .

Claims 16 is rejected under 35 U.S.C. 103 as being unpatentable over Srinivasan et al. (herein called Srinivasan) (US Patent 8,161, 454 B2) and Ng-Thow-Hing et al. (herein called Ng) (US PG Pub. 2014/0365228 A1) in further view of Klinker et al. (herein called Klinker) (US PG Pub. 2012/0284287 A1).

As per claim 16, while Srinivasan teaches that the parameter values are logged/recorded from vehicle and provided in a trace file containing real-time data which may be used for testing/debugging the application (ex: col. 5 line 65-col. 6 line 16), it does not explicitly disclose, however Klinker teaches: 
filtering the stream of values based upon a level of data granularity metric. (par. [0038], filters may be applied to logging data collected (filter stream of values logged from vehicle in Srinivasan) such as a filter setting a granularity level to "low", "medium", or "high" (based on granularity metric)).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add filtering the stream of values based upon a level of data granularity metric, as conceptually taught by Klinker, into that of Srinivasan and Ng because these modifications help ensure that the parameters/data used for testing debugging have a desired level of granularity helping to ensure that .

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Srinivasan et al. (herein called Srinivasan) (US Patent 8,161, 454 B2) and Ng-Thow-Hing et al. (herein called Ng) (US PG Pub. 2014/0365228 A1) in further view of Laurenti et al. (herein called Laurenti) (US PG Pub. 2009/0204951 A1).

As per claim 17, while Srinivasan teaches that the parameters may be provided in a trace file (ex: col. 5 line 65-col. 6 line 4) which may be used for testing/debugging the application (ex: col. 6 lines 4-16) it does not explicitly disclose, however Laurenti teaches: 
filtering the stream of values based upon a type of data subscribed to by the application (par. [0015], trace data is transmitted and different types of data may be logically grouped so that it is easy to filter out the data irrelevant to the debugging task.).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add filtering the stream of values based upon a type of data subscribed to by the application, as conceptually taught by Laurenti, into that of Srinivasan and Ng because these modifications allow data that is irrelevant to the application being tested/debugged to be filtered out thereby saving the resources that would have been spend storing it and sorting through it during the debugging/testing of the application.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

As per the arguments on pg. 7 par. 4-pg. 9 par. 1 of the remarks that, as discussed and agreed upon by the examiner in the interview conducted on 1/28/2021, none of Srinivasan et al. (herein called Srinivasan) (US Patent 8,161, 454 B2), Shelcusky et al. (herein called Shelcusky) (US Patent 8,688,311 B2), or any of the other references cited with respect to the dependent claims teach the amended features of the amended independent claims, and therefore the amended independent claims and their respective dependent claims are allowable, the examiner would like to point out that the new reference Ng-Thow-Hing et al. (herein called Ng) (US PG Pub. 2014/0365228 A1) is currently relied upon to correct these deficiencies with respect to the independent claims, and therefore the augments are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Therefore the examiner finds these arguments unpersuasive and maintains that the rejection under 35 USC 103 is proper. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS M SLACHTA whose telephone number is (571)270-0653.  The examiner can normally be reached on Monday-Friday 6:30am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DOUGLAS M SLACHTA/           Examiner, Art Unit 2193